Exhibit 12 UNITED STATES CELLULAR CORPORATION RATIO OF EARNINGS TO FIXED CHARGES Nine Months Ended September 30, (Dollars in thousands) EARNINGS: Income before income taxes $ $ Add (deduct): Equity in earnings of unconsolidated entities ) ) Distributions from unconsolidated entities Amortization of capitalized interest Income attributable to noncontrolling interests in subsidiaries that do not have fixed charges ) ) $ $ Add fixed charges: Consolidated interest expense (1) Interest portion (1/3) of consolidated rent expense $ $ FIXED CHARGES: Consolidated interest expense (1) $ $ Capitalized interest Interest portion (1/3) of consolidated rent expense $ $ RATIO OF EARNINGS TO FIXED CHARGES Interest expense on income tax contingencies is not included in fixed charges.
